Citation Nr: 1010524	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-34 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-cardiac chest 
pain.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for prostatitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to 
October 2006.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision.

The issues of service connection for a heart condition and 
for prostatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not diagnose a chronic disability 
manifested by chest pain.


CONCLUSION OF LAW

Criteria for service connection for non-cardiac chest pain 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
The Veteran is currently seeking service connection for non-
cardiac chest pain.  His basic contention is that he 
developed chest pain in service and that it should therefore 
be service connected.  His claim was denied because the RO 
concluded that no chronic disability had been diagnosed that 
was manifested by non-cardiac chest pain. 

Service treatment records do show that the Veteran complained 
on several occasions during his 26 year military career about 
chest pain.  However, the records do not show that any 
diagnosis was ever rendered as the doctors mainly sought to 
rule out any heart component.

The Board acknowledges the complaints of chest pain in 
service, as well as the continued complaints of chest pain; 
however, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The Veteran argued in his substantive appeal that the burden 
should not be on him to come up with a diagnosis to explain 
his chest pain; and the Board is sympathetic to his position, 
as the Veteran is in fact not medically qualified to diagnose 
a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

As such, in recognition of his in-service complaints of chest 
pain, the Veteran was provided with a VA examination in July 
2006 to investigate his complaints.  The examiner noted that 
the Veteran first began experiencing chest pain in 
approximately 1985 and was seen by military providers on a 
number of occasions.  However, noting that multiple stress 
thallium tests were negative, and based on his examination of 
the Veteran, the examiner diagnosed the Veteran with 
noncardiac chest pain, failing to identify the presence of a 
chronic disability.

The Board once again acknowledges the Veteran's frustration 
that no disability manifested by chest pain has been 
diagnosed; but the fact remains that without a diagnosed 
chronic disability, by law service connection cannot be 
granted, as there can be no valid claim in the absence of 
proof of a present disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In this case, no medical evidence has been submitted showing 
a diagnosis of a chronic disability manifested by chest pain, 
and the examiner who was tasked with diagnosing any such 
disability, assessed the Veteran with only noncardiac chest 
pain. 

While the Veteran believes that he has a current disability 
manifested by chest pain, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to diagnose a current disability.

The Board is sympathetic to the Veteran's frustration, but 
the fact remains that service connection requires the 
presence of a current chronic disability, which is not shown 
by the evidence in this case.  As such, the criteria for 
service connection have not been met, and the Veteran's claim 
of entitlement to service connection for chest pain is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2008, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained, as have service 
treatment records.  The Veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for noncardiac chest pain is denied.

REMAND

With regard to the claim of prostatitis, the evidence 
reflects that the Veteran had a history of prostate 
infections and urinary tract infections approximately 3 times 
since 1991, and in June 2005 he was noted to have mild 
prostate enlargement with associated prostatic lithiasis.

However, at a VA examination in July 2006, following the 
Veteran's separation from service, a VA examiner concluded 
that the oral antibiotic treatment of the Veteran's prostate 
had been good and concluding that the prostatitis had 
resolved.

Since that examination, the Veteran has received additional 
medical treatment for his prostate.  Specifically, in a 
November 2007 VA treatment record, the Veteran was noted to 
have a history of an enlarged prostate, and Terazosin was 
prescribed.

Given the Veteran's history of prostate problems in service 
and his continued prostate treatment, another examination 
should be provided to investigate whether the Veteran has a 
current prostate disability, and any link to service.  

The Veteran has also asserted that he has a current heart 
disability; arguing that he was diagnosed with a heart murmur 
in service and insisting that the heart murmur is still 
present.  

The Veteran complained about chest pain on a number of 
occasions both during and since service; but the chest pain 
was consistently found to be noncardiac in nature.

At the Veteran's VA examination in July 2006, it was noted 
that thallium stress tests in 2002, 2003 and 2005 had not 
revealed any ischemia.  However, an ECG in January 2002 
showed T wave abnormality and it was noted that inferior 
ischemia and anterolateral ischemia should be considered.  
Another ECG was conducted in July 2006 where again there was 
T wave abnormality noted and it was again suggested that 
lateral ischemia should be considered.

As such, it is unclear whether the Veteran has ischemic heart 
disease.

Additionally, service treatment records confirm that the 
Veteran was assessed with a heart murmur, and with sinus 
arrhythmia.  A heart murmur was also noted several times in 
the post-service treatment records, but it is unclear whether 
this was merely the result of the Veteran reporting that a 
murmur had been noted in the past.

Nevertheless, given the suggestion of possible heart disease, 
a medical examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA 
treatment records from October 2008 to 
the present.

2.  Then, schedule the Veteran for an 
examination of his prostate.  The 
examiner should be provided with the 
Veteran's claims file and should review 
it.  A complete rationale should be 
provided for any opinions expressed.  
Specifically, the examiner should 
determine whether the Veteran has a 
current, chronic disability of the 
prostate; and, if so, should provide a 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that such a prostate disability either 
was caused by or began during the 
Veteran's 26 year military career.  In 
doing so, the examiner should address the 
history of prostate treatment in service.

3.  The Veteran should also be provided a 
VA examination with a cardiologist to 
determine whether he has a current heart 
disability.  The examiner should be 
provided with the Veteran's claims file 
and should review it.  A complete 
rationale should be provided for any 
opinions expressed.  Specifically, the 
examiner should determine whether the 
Veteran has a current heart disability 
(to include ischemic heart disease); and, 
if so, should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such a heart 
disability either was caused by or began 
during the Veteran's 26 year military 
career.

4.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


